WESSEL, JOHN D., Associate Judge.
The appellant/wife challenges the Final Judgment of Dissolution of Marriage in this action in its failure to award her lump sum alimony or an equitable distribution of properties.
Briefly, this was a short-term marriage; however, the parties had a meretricious relationship for a period of time prior to the marriage. Appellant maintains that much of her assets were used to maintain a condominium acquired by the husband from his employer, unconnected to the marriage. The trial court awarded to the wife an automobile and certain personal properties and found the appellant was not entitled to alimony, lump sum alimony, or equitable distribution.
We have reviewed the fragmented record in this cause and find no abuse of discretion. Conner v. Conner, 439 So.2d 887 (Fla.1983). Kuvin v. Kuvin, 442 So.2d 203 (Fla.1983).
ANSTEAD, C.J., and HURLEY, J., concur.